IN THE SUPREME COURT OF THE STATE OF NEVADA


                     STEVEN J. BANK, EX REL. EFREN                          No. 84574
                     GONZALEZ-RIVERA AND OTHERS
                     SIMILARLY SITUATED,
                     Petitioners,
                     vs.
                                                                                FILED
                     MAYOR CAROLYN GOODMAN; AND                                 MAY 1 9 2022
                     CITY OF LAS VEGAS CITY COUNCIL,                          ELIZABETh A. BROWN
                     Respondents,                                           CLERKgtrRaiE mom.
                                                                           BY
                     and                                                        DEPUTY  CLE
                                                                                     I.3.-1.

                     DESTINY HOMES, LLC,
                     Real Party in Interest.


                                        ORDER DENYING PETITION
                                  FOR WRIT OF MANDAMUS OR PROHIBITION

                                 This emergency, pro se, original petition for a writ of mandamus
                     or prohibition seeks to preclude the Las Vegas City Council from
                     considering and/or approving a rezoning request.'
                                 Having considered the petition and supporting documents, we
                     conclude that petitioner has not demonstrated that our extraordinary and
                     discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                     Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Srnith v. Eighth Judicial
                     Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). As we



                          'Although petitioner's affidavit was not notarized, it appears that he
                     otherwise meets the NRAP 24 requirements, and we therefore grant his
                     motion to proceed in forma pauperis and waive the filing fee. NRAP 21(e).

                            We decline to treat this petition as an emergency, however, as
                     petitioner's NRAP 27(e) certificate fails to explain why relief is needed by
                     the requested relief date. See TRP Fund VI, LLC v. PHH Mortg. Corp., 138
SUPREME COURT
                     Nev., Adv. Op. 21, 506 P.3d 1056 (2022).
     OF
   NEVADA

(0)   I947A 441/P4
noted with respect to petitioner's prior petition raising the same issues, see
Docket No. 84497, challenges to administrative zoning decisions may be
made in the district court. See Kay v. Nunez, 122 Nev. 1100, 1105, 146 P.3d
801, 805 (2006); Round Hill Gen. Improvement Dist. v. Newman, 97 Nev.
601, 604, 637 P.2d 534, 536 (1981). Thus, once the City Council has
rendered a final decision, petitioner may challenge that decision, including
the issues he raises here, in the district court, and the availability of that
legal remedy precludes writ relief. See Pan, 120 Nev. at 224, 88 P.3d at 841
(explaining that writ relief is available only when there is no plain,
adequate, and speedy legal remedy and noting that an appeal is generally
considered a legal remedy precluding writ relief). Further, non-attorneys
may not represent another person's interests before this court, Guerin v.
Guerin, 116 Nev. 210, 214, 993 P.2d 1256, 1258 (2000), and the use of "ex
rel." to show that petitioner is bringing suit on behalf of Efren Gonzalez-
Rivera and others is improper here. See Ex rel., Black's Law Dictionary
(11th ed. 2019) (A suit ex rel. is typically brought by the government upon
the application of a private party (called a relator) who is interested in the
matter.").
Accordingly, we
             ORDER the petition DENIED.




                        Parraguirre


                            J.                                         J.
Hardesty                                   Stiglich




                                      2
                   cc:   Steven J. Bank
                         Las Vegas City Attorney
                         Kaempfer Crowell/Las Vegas




SUPREME COURT
      OF
    NEVADA


(0) i947A cl4pc,
                                                      3